Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 1 of 42 PageID #: 234




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NEW YORK

                                     )
 BAKHODIR MADJITOV,                  )
                                     )
             Plaintiff               )
       v.                            )
                                     )    Civ. No. 1:20-CV-04394-FB-RER
                                     )
 UNITED STATES OF AMERICA,           )
                                     )
 FNU AGUILERA,                       )
                                     )
 AMMAR SYED, and                     )
                                     )
 FNU GORIAH,                         )
                                     )
                                     )
             Defendants.             )
 ____________________________________)


     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S
      MOTION FOR A TEMPORARY RESTRAINING ORDER AND A PRELIMINARY
                              INJUNCTION
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 2 of 42 PageID #: 235




                                                           Table of Contents
 Table of Authorities ...................................................................................................................... 2
 Introduction ................................................................................................................................... 4
 Background ................................................................................................................................... 7
  I.   Plaintiff Bakhodir Madjitov ................................................................................................ 7
  II. Defendants .......................................................................................................................... 9
  III. ICE Unlawfully Attempted to Forcibly Remove Plaintiff ................................................ 10
  IV. Plaintiff Required Emergency Hospital Care Due to Abuse by ICE ................................ 13
  V. ICE Officers Interfered with the Accurate Documentation of Plaintiff’s Medical Records
       14
  VI. Plaintiff Continues to Suffer Long-Term Effects of ICE Abuse ...................................... 15
  VII.    Plaintiff Will Be Persecuted and Tortured Upon Removal to Uzbekistan ................... 16
 Argument ..................................................................................................................................... 24
  I.    This Court Is Authorized to Grant The Requested Temporary Restraining Order and
  Preliminary Injunction ................................................................................................................ 24
     a. The Constitutional Access-to-Courts Doctrine Empowers the Court to Issue the
     Temporary Stay of Removal ................................................................................................. 24
     b. Article III Empowers This Court to Issue the Temporary Stay .................................... 27
     c. The All Writs Act Provides a Separate Source of Authority for This Court to Issue the
     Temporary Stay ..................................................................................................................... 27
     d. The Immigration and Nationality Act Does Not Strip This Court of Its Power to Issue a
     Temporary Stay ..................................................................................................................... 28
  II. Plaintiff Is Entitled to Preliminary Injunctive Relief ........................................................ 30
     a. Plaintiff Is Likely to Succeed On The Merits ............................................................... 30
        i. Plaintiff is Likely to Prevail in His Assault Claim ................................................... 31
        ii. Plaintiff is Likely to Prevail in His Battery Claim .................................................... 32
        iii. Plaintiff is Likely to Prevail in His Negligence Claim ............................................. 34
     b. Plaintiff Will Suffer Irreparable Harm Absent Relief................................................... 35
        i. Plaintiff Will Be Unable to Pursue His FTCA Claim If Denied a TRO and
        Preliminary Injunctive Relief ............................................................................................ 36
     c. The Balance of Hardships and The Public Interest Support A Preliminary Injunction 38
 Conclusion ................................................................................................................................... 40
 Certificate of Service................................................................................................................... 42


                                                  TABLE OF AUTHORITIES

 Cases
 Andreiu v. Ashcroft, 253 F.3d 477, 484 (9th Cir. 2001) (en banc) ............................................... 37
 Bastein v. Sotto, 749 N.Y.S.2d 538, 539 (2002) ..................................................................... 31, 32
 BE & K Constr. Co. v. NLRB, 536 U.S. 516 (2002) ..................................................................... 24
 Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) ... 6, 8, 9,
   15
 Bounds v. Smith, 430 U.S. 817, 824 (1977) .................................................................................. 24


                                                                         2
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 3 of 42 PageID #: 236




 Caban v. United States, 728 F.2d 68, 70 (2d Cir. 1984) ............................................................... 31
 Chambers v. NASCO, Inc., 501 U.S. 32, 43 ................................................................................. 27
 Christopher v. Harbury, 536 U.S. 403, 413-14 (2002)................................................................. 26
 Clinton v. Jones, 520 U.S. 681, 706 (1997) .................................................................................. 27
 Crews v. Cty. of Nassau,612 F.Supp.2d 199, 205 (E.D.N.Y. 2009) ............................................. 33
 Hernandez v. United States, 939 F.3d 191, 198 (2d Cir. 2019) .................................................... 31
 Johnson v. Avery, 393 U.S. 483, 498 n.24 (1969) ........................................................................ 25
 Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) .......................................................................... 27
 Lewis v. Casey, 518 U.S. 343 (1996) ............................................................................................ 24
 Madjitov v. U.S. Attorney General, No. 19-13865, Order dated Nov. 25, 2019 at 3-4
   (Rosenbaum, dissenting) ..................................................................................................... 35, 38
 Madjitov v. U.S. Attorney General, No. 19-13865, Order dated Sep. 14, 2020 ........................... 35
 Metro. Taxicab Bd. of Trade v. City of New York, 615 F.3d 152, 156 (2d Cir. 2010).................. 29
 Missouri v. Jenkins, 515 U.S. 70, 88 (1995) ................................................................................. 26
 Nken v. Holder, 129 S. Ct. 1749 (2009).................................................................................... 6, 28
 Nken v. Holder, 556 U.S. 418, 435 (2009) ............................................................................. 26, 37
 Penn. Bureau of Corr. v.U.S. Marshals Serv., 474 U.S. 34, 41 (1985) ........................................ 27
 Procunier v. Martinez, 416 U.S. 396, 419 (1974) ........................................................................ 25
 Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 481-82 (1999) ............................ 28
 Richards v. United States, 369 U.S. 1, 6 (1962) ........................................................................... 30
 Thornburgh v. Abbott, 490 U.S. 401 (1989) ................................................................................. 25
 United Mine Workers of Am., Dist. 12 v. Ill. State Bar Ass’n, 389 U.S. 217, 222 (1967) ............ 25
 United States v. Denedo, 129 S. Ct. 2213, 2222 (2009) ............................................................... 28
 Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981) .............................................................. 30
 Wolff v. McDonnell, 418 U.S. 539, 579 (1974) ............................................................................ 24
 Zgraggen v. Wilsey, 200 A.D.2d 818, 819 (N.Y. App. Div. 1994) .............................................. 32
 Statutes
 8 U.S.C. § 1252(g) .................................................................................................................. 26, 27
 28 U.S.C. § 1331 ........................................................................................................................... 26
 28 U.S.C. § 1346(b) ...................................................................................................................... 26
 28 U.S.C. § 2680(h) ...................................................................................................................... 29
 8 U.S.C. § 1252(f) ......................................................................................................................... 27
 8 U.S.C. §§ 1101 ........................................................................................................................... 26
 Federal Tort Claims Act, 28 U.S.C. § 1346 ........................................................................ 5, 14, 29
 Other Authorities
 2018 DHS Policy Statement 044-05, “Department Policy on the Use of Force........................... 31
 Amnesty International, Fast track to torture: Abductions and Forcible Returns from Russia to
   Uzbekistan (2016) ..................................................................................................................... 16
 Declaration of Noah Tucker.......................................................................................................... 16
 Human Rights Watch, Uzbekistan Country Chapter (2018) ........................................................ 17
 ICE 2011 Performance-Based National Detention Standards (Revised 2016) ............................. 31
 ICE 2019 National Detention Standards for Non-Dedicated Facilities ........................................ 31
 Secrets and Lies: Forced Confessions Under Torture in Uzbekistan (2016) ............. 16, 17, 18, 19
 State Department, Uzbekistan 2016 Human Rights Report (2017) .............................................. 24
 U.S. State Department, Uzbekistan 2017 Human Rights Report (2018) ................................ 15, 17



                                                                       3
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 4 of 42 PageID #: 237




 United Nations Human Rights Council, Report of the Special Rapporteur on freedom of religion
   or belief on his mission to Uzbekistan (2018) ........................................................................... 17
 United States Department of State, Uzbekistan 2016 Human Rights Report (2017).................... 18
 USCIRF, Annual Report: Uzbekistan (2018) ............................................................................... 19
 USCIS Update to the Detention and Deportation Officers Field Manual: Appendix 16-4, Part 2,
   Enforcement Standard Pertaining to the Escorting of Aliens ................................................... 31
 We Will Find You .......................................................................................................................... 18


                                                         INTRODUCTION

           Plaintiff, Mr. Bakhodir Madjitov, has filed a civil rights action for damages seeking

 redress for serious injuries caused by the tortious and unconstitutional conduct of United States

 Government officials. So that he can effectively access the court and properly seek damages for

 the harms he suffered, Plaintiff seeks an expeditious Temporary Restraining Order and

 subsequent Preliminary Injunction to enjoin Defendant United States of America and its

 employees from removing him from the United States for the duration of these proceedings.

           Counsel for Mr. Madjitov have contacted government attorneys to request that the

 government voluntarily agree to a temporary stay of removal. Counsel spoke with Assistant U.S.

 Attorney James R. Cho, who stated that he could not take a position on the request prior to

 reviewing the filings. The undersigned counsel intends to send all of the documents associated

 with the Motion for a Temporary Restraining Order and a Preliminary Injunction, as well as with

 the Complaint, to government counsel as soon as they have been filed. At present, the

 government has not agreed to a temporary stay for Mr. Madjitov. Because Mr. Madjitov has been

 moved twice in the last two days, and is currently at an ICE “staging center” in Alexandria,

 Louisiana, out of which removals via charter flights appear to be routinely carried out, this plea

 for relief cannot wait. Mr. Madjitov has no choice but to seek assistance from this Court to stave

 off actions by the government that could prove to be tragic and incontrovertible. He respectfully

 moves this Court, therefore, to issue an emergency stay enjoining his removal.


                                                                       4
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 5 of 42 PageID #: 238




        This action arises out of the intentional, violent, and unlawful attempted removal of Mr.

 Madjitov on the evening of June 10, 2019 into the morning of June 11, 2019—in contravention

 of a Third Circuit stay of removal that was then in effect, in contravention of the rights

 guaranteed to Mr. Madjitov by the Constitution of the United States, and in contravention of

 common law protections against unwarranted violence and abuse.

        On September 17, 2020, the United States Immigration and Customs Enforcement

 Agency (“ICE”) transferred Mr. Madjitov from Etowah County Detention Center, where he was

 held in long-term detention, to LaSalle ICE Processing Center. On September 18, 2020, ICE then

 transferred Mr. Madjitov from LaSalle ICE Processing Center to Alexandria ICE Staging Center

 with the expectation of again moving him within one business day, apparently in preparation for

 his removal from the United States to Uzbekistan, potentially through a chartered flight from

 Alexandria International Airport.

        If Plaintiff is removed from the United States and returned to Uzbekistan, he will almost

 certainly be detained by the Uzbekistani government and tortured or killed. Under such

 circumstances, there is little question that he will be unable to participate meaningfully in this

 case and effectively pursue the damages he is entitled to under the Federal Torts Claims Act and

 the United States Constitution. Even in the unlikely event that he is not arrested and tortured or

 killed, upon removal to Uzbekistan, Plaintiff will not have access to a computer, a reliable

 internet connection, or reliable phone service in order to communicate with counsel, access this

 Court, and continue pursuing this case.

        Absent an order from this Court staying Mr. Madjitov’s deportation pending resolution of

 this case on the merits, ICE will effectively be able to ensure that Defendant United States and its




                                                   5
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 6 of 42 PageID #: 239




 agents escape accountability for their tortious and unconstitutional conduct, by rendering Mr.

 Madjitov unable to pursue a case against them.

         Each of the factors set forth by the Supreme Court in Nken v. Holder, 129 S. Ct. 1749

 (2009), favors granting injunctive relief in the present case. First, Mr. Madjitov is likely to

 succeed on the merits because Defendants have plainly committed egregious tortious acts,

 including assault and battery, in the context of an unlawful attempt to deport him. Second, he is

 certain to suffer irreparable harm absent preliminary relief because upon removal to Uzbekistan,

 Mr. Madjitov is very likely to be detained, tortured, and persecuted, rendering him unable to

 avail himself of his right to pursue damages under the Federal Tort Claims Act, 28 U.S.C. § 1346

 (“FTCA”) and Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388

 (1971) (“Bivens”). Lastly, the balance of hardships and the public interest strongly favor a stay

 of his removal order because Mr. Madjitov stands to suffer considerable irreparable injury,

 especially as it relates to the denial of his effective access to the court, while in contrast, neither

 the public, nor the Government, will suffer material hardship from a preliminary injunction

 temporarily allowing Mr. Madjitov to remain in the country during the pendency of this litigation

 against the Government. Furthermore, it is in the public interest to allow plaintiffs alleging

 serious harms at the hands of government officials to pursue their claims in federal court. It is

 decidedly against the public interest to allow federal agencies to ignore federal court orders and

 commit serious torts without consequence or meaningful review by the judiciary.




                                                    6
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 7 of 42 PageID #: 240




                                                 BACKGROUND1

        I.    Plaintiff Bakhodir Madjitov

          Plaintiff Bakhodir Madjitov is a 39-year-old Muslim immigrant from Uzbekistan who

 entered the United States on March 12, 2006 on a P-3 Visa for Artists or Entertainers and

 remained after his visa expired. He later married Madina Mamadjonova, a United States citizen

 residing in Broadbrook, Connecticut. Together they have three native-born United States citizen

 sons between the ages of two and nine.

          Mr. Madjitov timely applied for asylum on December 12, 2006. The Board of

 Immigration Appeals dismissed Mr. Madjitov’s application on July 24, 2014 and he has been

 subject to a final order of removal since then. For years, Mr. Madjitov lived quietly in

 Connecticut under that final order of removal, until he was arrested in the early morning hours of

 December 22, 2017, exactly one week before the birth of his third child. ICE charged Mr.

 Madjitov only with noncompliance with his three-year-old removal order. He has been in ICE

 custody since that time.

          Since his detention by ICE, Mr. Madjitov has pursued multiple avenues of immigration

 relief, with litigation ongoing in the United States Court of Appeals for the Second Circuit. That

 appeal concerns the denial of a habeas corpus action asserting that Mr. Madjitov be allowed to

 avail himself of the provisional waiver process held out by the Department of Homeland Security

 (“DHS”) specifically to immigrants in Mr. Madjitov’s position: that is, to immigrants with final

 orders of removal who have an approved I-130 Petition for Alien Relative, and whose departure

 from the country would incur lengthy bars on reentry and perpetuate family separation.


 1
  Given the urgency of filing this memorandum prior to Mr. Madjitov’s imminent removal, this memorandum was
 unable to exhaustively incorporate direct references to sections of Mr. Madjitov’s affidavit in the facts section. All
 of the facts cited in this memorandum, not otherwise attributed to alternative exhibits, are drawn from Mr.
 Madjitov’s declaration, Exhibit A.


                                                            7
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 8 of 42 PageID #: 241




        Until the morning of September 17, 2020, Mr. Madjitov was placed in long-term

 detention at the Etowah County Detention Center in Gadsden, Alabama. On the night of

 September 16, 2020, ICE locked Mr. Madjitov’s commissary account. Mr. Madjitov informed

 the undersigned counsel, based on his prior experience, that he understood ICE intended to

 imminently remove him from the United States, as the closing of this account constitutes an

 initial step in the preparations to remove him. Previously, in both June of 2019 and November of

 2019, Mr. Madjitov’s commissary account was locked at the Etowah County Detention Center

 shortly before he was transferred to LaSalle ICE Processing Center in preparation for his

 attempted removal to Uzbekistan. The first of those occasions resulted in the unlawful and

 violent attempt to remove Mr. Madjitov that is the basis for the present action under the FTCA

 and Bivens.

        On the morning of September 17, 2020, ICE transported Mr. Madjitov from the Etowah

 County Detention Center in Gadsden, Alabama, to the LaSalle ICE Processing Center in Jena,

 Louisiana. See ICE Detainee Locator (Sep. 17, 2020). Upon information and belief, today,

 September 18, 2020, ICE then transported Mr. Madjitov from the LaSalle ICE Processing Center

 to Alexandria ICE Staging Facility in Alexandria, Louisiana. Upon information and belief, this

 afternoon, September 18, 2020, Mr. Madjitov called his wife from the ICE Alexandria Staging

 Facility in Alexandria, Louisiana, and told her that he was expected to be moved within one

 business day. He understands that ICE intends to remove him to Uzbekistan imminently, and

 possibly as soon as today on a flight out of Alexandria International Airport, where ICE Air

 frequently charters deportation flights. See Bryn Stole, Thirteen ICE Staffers at Alexandria

 International Airport Test Positive for Coronavirus,

 https://www.nola.com/news/coronavirus/article_e9d5ea0c-7f6a-11ea-b094-5722f480ca98.html




                                                 8
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 9 of 42 PageID #: 242




 (Apr. 15, 2020) (“The ICE Alexandria Staging Facility is normally used as a holding pen for

 immigration detainees as they await deportation flights out of the Alexandria International

 Airport. ICE Air, the agency’s charter deportation airline, uses the airport as a hub for dedicated

 deportation flights”).

      II.     Defendants

          Defendant United States of America is sued under the Federal Tort Claims Act for the

 tortious actions of its employees, including ICE employees.

          Defendants FNU Aguilera,2 Ammar Syed, and FNU Goriah are officers or agents

 employed by ICE, and are the ICE agents responsible for: (1) the unlawful attempted removal of

 Plaintiff Madjitov, described below, (2) the unnecessary and unlawful force used against Plaintiff

 Madjitov during his attempted removal, described below, and (3) the interference into Plaintiff

 Madjitov’s medical treatment and the proper documentation of that medical treatment, described

 below. All ICE agent defendants are being sued under Bivens v. Six Unknown Agents of the

 Federal Bureau of Narcotics, 403 U.S. 388 (1971) in their individual capacities.

          Defendant Supervisor FNU Aguilera was at all relevant times an ICE employee working

 at John F. Kennedy International Airport (“JFK”) in Queens, New York on the evening of June

 10, 2019 into the morning of June 11, 2019, during the unlawful attempted removal of Plaintiff

 Madjitov. Defendant Aguilera was responsible for supervising Plaintiff Madjitov’s removal.

 Defendant Aguilera is being sued in his individual capacity.

          Defendant Officer Ammar Syed was at all relevant times an ICE employee assigned to

 the matter of unlawfully attempting to remove Plaintiff Madjitov on the evening of June 10, 2019


 2
   Plaintiff Madjitov has noted that he identified ICE Supervisor “Aguilera” based on having read that name or a
 similar name on the supervisor’s badge, but that the name may have in fact been Aguilar. Because he expressed
 believing that the name was actually Aguilera, the ICE supervisor involved in this incident is referred to throughout
 this Motion by this name—subject to amendment, upon carrying out discovery in the course of this litigation.


                                                           9
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 10 of 42 PageID #: 243




  into the morning of June 11, 2019. Defendant Syed was responsible for carrying out the unlawful

  forcible attempt to remove Plaintiff Madjitov at JFK in Queens, New York, and later overseeing

  Plaintiff Madjitov’s emergency medical treatment at Jamaica Hospital Medical Center in

  Queens, New York. Defendant Syed is being sued in his individual capacity.

         Defendant Officer FNU Goriah was at all relevant times an ICE employee assigned to

  the matter of unlawfully attempting to remove Plaintiff Madjitov on the evening of June 10, 2019

  into the morning of June 11, 2019. Defendant Goriah was responsible for carrying out the

  unlawful attempt to remove Plaintiff Madjitov at JFK in Queens, New York, and later overseeing

  Plaintiff Madjitov’s emergency medical treatment at Jamaica Hospital Medical Center in

  Queens, New York. Defendant Goriah is being sued in his individual capacity.

     III.    ICE Unlawfully Attempted to Forcibly Remove Plaintiff

         In early June 2019, Mr. Madjitov was suddenly moved from his long-term detention

  center in Gadsden, Alabama, to the ICE processing center in Jena, Louisiana, and then to the

  Hudson County Correctional Center in New Jersey on or around June 7, 2019. Mr. Madjitov

  came to understand that ICE was planning to remove him, despite the fact he had a case still

  pending before the BIA at the time.

         In view of his imminent removal, Mr. Madjitov filed a Petition for Review pro se in the

  United States Court of Appeals for the Third Circuit on June 7, 2019, seeking review of the

  BIA’s refusal to grant him a stay while his case was pending before that tribunal. The Third

  Circuit responded by issuing a temporary stay of removal on June 10, 2019—a stay which

  remained effective until July 30, 2019. Mr. Madjitov learned of the stay from his wife, who

  called with the news around noon on June 10, 2020. The stay was then formally entered in the

  docket at 5:08 p.m. that afternoon, hours before ICE’s unlawful attempt to remove him.




                                                 10
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 11 of 42 PageID #: 244




         At around 10:00 p.m. on the night of June 10, 2019, ICE attempted to remove Mr.

  Madjitov in blatant defiance of the Third Circuit’s order staying his removal. Security guards

  from the Hudson County Correctional Center first bound Mr. Madjitov in shackles at his hands,

  feet, and waist before transporting him in a white van from the Correctional Center, where he

  had been held by ICE, to JFK International Airport. Mr. Madjitov was released from his shackles

  when he exited the van, but the two ICE officers, Defendants Goriah and Syed, who met him at

  the airport proceeded to handcuff Mr. Madjitov before bringing him inside the airport.

         Once at the airport, Mr. Madjitov informed Defendants Goriah and Syed that they had no

  right to force him to board a plane in violation of the stay of removal ordered by the Third

  Circuit. One of the ICE officers laughed at Mr. Madjitov and stated that Mr. Madjitov did not

  have a stay of removal in place. Mr. Madjitov insisted that Officers Goriah and Syed were

  mistaken, and again told them that he did indeed have a stay of removal in effect. Throughout

  that evening, Mr. Madjitov repeatedly stated that he had a stay of removal issued by the Third

  Circuit. In response, Defendants Goriah and Syed, and subsequently Defendant Aguilera, an ICE

  supervisor, simply mocked him and wrongfully retorted that he did not.

         Shortly after midnight, Defendants Goriah and Syed took Mr. Madjitov to another

  terminal, through the security checkpoint, and towards a terminal gate for a flight scheduled to

  depart for Uzbekistan. On their walk through the airport and then to the departure area, the

  officers restrained each of Mr. Madjitov’s arms by tightly holding onto them.

         As they approached the boarding area, Mr. Madjitov refused to board, telling the officers,

  “I’m not going to go because I have a stay of removal.” Defendants Goriah and Syed responded

  to Mr. Madjitov’s assertion of his rights by mocking him, grabbing his hands, and forcibly




                                                  11
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 12 of 42 PageID #: 245




  pushing him toward the plane. Mr. Madjitov responded resolutely and nonviolently by standing

  in place with his arms at his sides.

         At this point, Defendant Aguilera approached Mr. Madjitov, and in a whisper threatened

  him, ordering him to comply with the unlawful deportation. He told Mr. Madjitov, “If you don’t

  get on this airplane by your own will, I’m going to put you in handcuffs and take you inside the

  airplane.” Mr. Madjitov again said he would not get on the plane. Defendant Goriah then

  similarly whispered a threat to Mr. Madjitov: “If you don’t get on the plane, I’m going to tase

  you, shock you – we’re going to bring you on the plane.” Then, all three ICE agents again began

  physically pushing and pulling Mr. Madjitov towards the plane, applying pressure to both the

  right and left sides of his body, as well as his back, in furtherance of their unlawful attempted to

  remove him in defiance of a court-ordered stay of removal.

         The agents soon began applying increasingly violent force, beating Mr. Madjitov with

  their bare hands and pushing him against a wall. When the agents pushed Mr. Madjitov against

  the wall, his head hit the wall first with such force that it recoiled backwards, straining and

  twisting his neck.

         Then, Defendant Goriah reached for his electric taser and proceeded to tase Mr. Madjitov

  on his back behind his right rib cage for approximately fifteen seconds. Mr. Madjitov screamed

  for help, and Defendant Goriah tased Mr. Madjitov a second time, again in the same location, for

  approximately fifteen seconds. The tasing was severely painful, producing immediate, hot and

  intense sores. Mr. Madjitov felt as if he was going to “lose [his] mind.” Mr. Madjitov once again

  yelled for help, and the ICE officers responded by pushing him to the ground and handcuffing

  him.




                                                   12
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 13 of 42 PageID #: 246




         By this time, a large group of people had gathered in the area of the airport where the ICE

  officers were assaulting Mr. Madjitov.

         Using obscene and abusive language, Defendant Goriah then demanded Mr. Madjitov,

  who had just been beaten, tased twice, and handcuffed, to stand up on his own, yelling at him,

  “Get up, you fuck, let’s get up.” Mr. Madjitov was unable to muster the strength to stand up

  because of the intense pain he was experiencing from being tased. When Mr. Madjitov expressed

  difficulty in standing, Defendants Goriah and Syed dragged him up off the ground and forced

  him to walk outside despite the great and paralyzing pain that Mr. Madjitov was experiencing.

  None of the officers offered Mr. Madjitov medical attention. Instead, Defendant Goriah again

  accosted Mr. Madjitov: “Let’s walk, you fuck, let’s walk, you’re not gonna fly today, you fuck.”

      IV.    Plaintiff Required Emergency Hospital Care Due to Abuse by ICE

         Upon exiting the airport terminal, the three ICE agents put Mr. Madjitov in the back of a

  cargo van and closed the doors. At this point, a group of local police officers saw what was

  happening and approached the Defendants and Mr. Madjitov. The police officers and the ICE

  agents conversed outside of Mr. Madjitov’s earshot. Suddenly, Defendants Goriah and Aguilera

  opened the cargo van’s doors. Now in the presence of local police officers, the ICE agents

  dramatically changed their tone and demeanor towards Mr. Madjitov. Only then did the ICE

  agents ask about Mr. Madjitov’s well-being and offer to call an ambulance. Mr. Madjitov was in

  terrible pain, and accepted the offer to go to the hospital.

         In the ambulance, still monitored by Defendant Syed, Mr. Madjitov told the paramedic

  about the assault, described his pain, and noted the areas on his body where the tasing wounded

  him. The ambulance paramedic remarked that those tased areas were red, hot, and burned. The

  ambulance then transported Mr. Madjitov to the nearby Jamaica Hospital Medical Center.




                                                    13
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 14 of 42 PageID #: 247




       V.    ICE Officers Interfered with the Accurate Documentation of Plaintiff’s Medical
             Records

         At the hospital, Mr. Madjitov told a nurse that ICE agents had assaulted him with

  physical force and an electric taser at JFK airport, and that now he was experiencing very strong

  pain in different parts of his body. Defendants Goriah and Syed, also present in the examination

  room, handcuffed Mr. Madjitov to his bed and frequently interrupted Mr. Madjitov’s

  conversation with the nurse to justify their assault on him—untruthfully saying that Mr. Madjitov

  had to be subdued after resisting ICE’s efforts to handcuff him.

         After being transferred to another room at the hospital and again handcuffed to the bed,

  Mr. Madjitov again explained his assault at the airport and the pain he was feeling to a doctor

  and group of nurses. The doctor then gave Mr. Madjitov 800 mg of ibuprofen to help alleviate

  the pain caused by the assault.

         At the end of Mr. Madjitov’s hospital visit, a nurse handed Mr. Madjitov his discharge

  papers, but Defendant Goriah forcibly abruptly snatched the papers away before Mr. Madjitov

  could read them. Defendant Goriah then privately conversed with Defendant Syed. Defendant

  Syed then privately conversed with and returned the discharge papers to the nurse. The nurse

  took the returned papers and talked to the doctor who had treated Mr. Madjitov. The doctor then

  typed on her computer—located about ten feet from Mr. Madjitov’s bed—before printing a new

  set of discharge papers.

         When the nurse returned with the new discharge papers, the nurse handed them first to

  the ICE officers for their review and approval before eventually giving the papers to Mr.

  Madjitov. Mr. Madjitov’s hospital records note: “Discharge documents given to [ICE officers].”

  Jamaica Medical Center Records, Exhibit D, at 21.




                                                  14
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 15 of 42 PageID #: 248




         Mr. Madjitov’s hospital records diagnose him with acute bilateral thoracic back pain.

  This diagnosis reflects physical injuries inflicted upon Mr. Madjitov by Defendants when they

  tased him twice. See id., at 21. (“Pt c/o back pain secondary to being tazed by pd”). Nonetheless,

  Mr. Madjitov’s hospital records are not fully consistent with the information he provided to the

  medical providers at the hospital. First, the records indicate that Mr. Madjitov denied having a

  head or neck injury, even though he told the providers he did suffer such injuries. See id., at 21.

  His head and neck injuries are also reflected in his daily provision of ibuprofen at the New Jersey

  correctional facility he was taken to after the hospital and in the long-term aches he experiences

  to this day in the neck area. Second, the records note Mr. Madjitov’s pain was “mild,” did not

  “radiate,” and did not include headaches, weakness, or numbness. These records do not reflect

  how Mr. Madjitov described his injuries to the nurse and doctor, and are at odds with the

  subsequent documentation of his pain following the assault. See id., at 24. Lastly, the records

  state that Mr. Madjitov had no signs of overt trauma or injury, statements which conflict with the

  ambulance paramedic’s comment that the area on Mr. Madjitov’s back where he was tased was

  both red and burned. See id., at 22.

      VI.    Plaintiff Continues to Suffer Long-Term Effects of ICE Abuse

         Since ICE agents abused him at JFK, Mr. Madjitov has experienced recurring back pain;

  bouts of spinal pain which radiate from his back to his right shoulder and chest and then to his

  neck and head; and numbness on the left side of his body. Mr. Madjitov did not experience these

  forms of pain and injury prior to ICE’s assault.

         Additionally, Mr. Madjitov struggles with anxiety and depression. The latter condition

  has been diagnosed by doctors at the Etowah County Detention Center in Alabama, where Mr.

  Madjitov was detained until the morning of September 17, 2020. See Etowah County Detention

  Center Medical Records, Exhibit E, at 3. Such conditions are not merely the byproduct of Mr.


                                                     15
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 16 of 42 PageID #: 249




  Madjitov’s prolonged and unnecessary detention by ICE. Mr. Madjitov’s wife has declared that

  after he was abused at JFK, specifically, Mr. Madjitov became hopeless and silent—a dramatic

  change from before the assault. See Declaration of Madina Mamadjonova, Exhibit B.

          Taken together, the assault at JFK and other tortious acts committed by ICE agents

  against Mr. Madjitov on that occasion constitute the basis for Mr. Madjitov’s complaint alleging

  claims under the Federal Tort Claims Act, 28 U.S.C. § 1346 (“FTCA”) and Bivens v. Six

  Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”).

       VII.   Plaintiff Will Be Persecuted and Tortured Upon Removal to Uzbekistan

          Upon deportation to Uzbekistan, Mr. Madjitov is likely to be tortured and persecuted on

  the basis of his familial tie to a brother-in-law, now deceased, who was affiliated with Al-Nusra,

  the official Syrian branch of al-Qaeda.

          On December 22, 2017, the Department of Justice publicly announced that it had arrested

  another of Mr. Madjitov’s brother-in-laws, Sidikjon Mamadjonov, for various immigration

  offenses. See DOJ Press Release (Dec. 22, 2017), Exhibit F. Specifically, the government alleged

  that Sidikjon lied about his knowledge of, and contact with, his brother, Saidjon, who fought in

  Syria with the al-Nursa terrorist group. Id. Saidjon died in 2013. However, according to the

  government, Sidikjon lied about his knowledge of Saidjon’s death, and declined to tell the

  government that he had been sent a FedEx package containing his dead brother’s phone, which

  contained al-Nusra videos and recruitment messages. Id. Soon after the FBI arrested Sidikjon,

  Mr. Madjitov was taken into ICE custody. Id. Ample evidence supports the conclusion that, as a

  result of the DOJ’s public reporting of Saidjon and Sidikjon, Mr. Madjitov is even more likely to

  be detained, persecuted, and tortured if removed to Uzbekistan on the basis of his brother-in-

  law’s affiliation with an Islamist terrorist organization. See Declaration of Noah Tucker, Exhibit

  C.


                                                  16
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 17 of 42 PageID #: 250




          Mr. Madjitov’s worst fears of detention and torture based on unfounded allegations of

  extremism are supported by country condition reports from the U.S. Department of State, Human

  Rights Watch, Amnesty International, and the United States Commission on International

  Religious Freedom. The U.S. Department of State acknowledges that the government of

  Uzbekistan has “significant human rights issues” including “torture and abuse of detainees.” U.S.

  State Department, Uzbekistan 2017 Human Rights Report (2018), Exhibit J, at 1. Muslims

  believed to have unorthodox or extreme views outside of authorized religious groups are at

  particular risk of being arrested, detained and tortured with impunity. Id. at 3. Human rights

  groups such as Amnesty International describe the deportation of asylum seekers to Uzbekistan

  as a “fast-track to torture” and urge that the “international community should be . . . cautious

  indeed in its own security co-operation” with Uzbekistan. Amnesty International, Fast track to

  torture: Abductions and Forcible Returns from Russia to Uzbekistan (2016), Exhibit L, at 24.

  Government authorities frequently use torture as a means to extract confessions from detainees

  arrested on fabricated charges. See Amnesty International, Secrets and Lies: Forced Confessions

  Under Torture in Uzbekistan (2016), Exhibit M (“Secrets and Lies”); Declaration of Noah

  Tucker, Exhibit C.

          Here, the record demonstrates—and at the very least, supports a prima facie showing—

  that Uzbekistan would impute the alleged “terrorist opinion[s]” of Saidjon and the alleged

  associated wrongful acts of Sidikjon to Mr. Madjitov, a man who has never committed a crime or

  otherwise been implicated in terroristic activity or sentiments. For example, “[t]he Uzbekistani

  authorities routinely target relatives of detainees . . . charged with . . . ‘anti-state’ offenses” and

  “frequently beat [such] relatives.” Secrets and Lies, Exhibit M, at 50-51. Further, and in service

  of this crackdown, “[i]n August 2014[,] a new law on the prevention of crimes entered in legal




                                                     17
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 18 of 42 PageID #: 251




  force. . . . Those named on the registers included . . . suspected members of banned Islamist

  groups and their families.” Id., at 53. As a result, the record suggests that family members of

  suspected terrorists are targeted for torture not just to reveal information about their relatives—

  although there is plenty of that in the record, too. What these sources also suggest is that family

  members are actually charged under the criminal law or monitored as potential criminals—

  directly imputing to them the political opinions of others. See id., at 51 (“In many cases,

  members of the same family . . . have been . . . sentenced to long terms of imprisonment after

  unfair trials.”).

          Human Rights Watch reports that generally the result is that “thousands of religious

  believers, religious Muslims who practice their religion outside strict state controls, remain

  imprisoned on vague charges of extremism.” Human Rights Watch, Uzbekistan Country Chapter

  (2018), Exhibit N; see also United Nations Human Rights Council, Report of the Special

  Rapporteur on freedom of religion or belief on his mission to Uzbekistan (2018), Exhibit O, at

  13. The 2018 report from the UN Special Rapporteur echoes the observation that charges of

  religious extremism are used as a pretext for arbitrary arrests and convictions. The Special

  Rapporteur notes that most citizens identify as Muslim but do not engage in the corresponding

  religious practice because religious believers and practitioners “risk being accused of stirring

  religious intolerance or, worse, identified with spreading extremism.” United Nations Human

  Rights Council, Report of the Special Rapporteur on freedom of religion or belief on his mission

  to Uzbekistan (2018), Exhibit O, at 17.

          Conditions in Uzbekistani prisons and detention centers are grim. The State Department

  reports that “overcrowding, severe abuse, and shortages of medicine” are common. U.S. State

  Department, Uzbekistan 2017 Human Rights Report (2018), Exhibit J, at 4. Prisoners are




                                                   18
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 19 of 42 PageID #: 252




  “subjected to temperatures below freezing in winter and over 120 degrees Fahrenheit in

  summer.” Id. Worse yet, prisoners report widespread torture, including the use of stress

  positions, electric shocks, the insertion of needles under one’s nails, and suffocation, among

  other techniques. Id.; see also Amnesty International, Fast Track to Torture, Exhibit L, at 18-20.

         The use of torture is directed particularly against people like Mr. Madjitov—family

  members of suspected Islamic terrorists. As the 2016 Amnesty Torture Report makes painfully

  clear, “[s]ecurity forces are targeting whole families . . . [who are] arbitrarily detained, tortured,

  and otherwise ill-treated.” Secrets and Lies, Exhibit M, at 7. The other reports are to similar

  effect. See Amnesty International, We Will Find You Anywhere: The Global Shadow of

  Uzbekistani Surveillance (2017), Exhibit P, at 8 (“We Will Find You”) (“It is a common and

  widespread practice in Uzbekistan for local authorities [and] police . . . to harass and threaten

  families as a means of exerting pressure on them . . . .”); United States Department of State,

  Uzbekistan 2016 Human Rights Report (2017), Exhibit K, at 8 (“Local human rights activists

  reported that police and security service officers, acting under pressure to break up extremist

  cells, frequently detained and mistreated family members and close associates of suspected

  members of religious extremists groups. Coerced confessions and testimony in such cases were

  commonplace.”). Indeed, Uzbekistan has a long track record of being dangerous and deadly for

  anyone remotely suspected of holding extremist political beliefs regarding Islam or terrorism.

  See Declaration of Noah Tucker, Exhibit C. Such practices are sanctioned at the highest levels,

  with former President Karimov explicitly endorsed th[e] practice [of “physical and psychological

  abuse amounting to torture”], as it relates to relatives of so-called ‘Islamist fundamentalists.’”

  We Will Find You, Exhibit P, at 8.




                                                    19
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 20 of 42 PageID #: 253




          Expert Noah Tucker explains these conditions in the context of Mr. Madjitov’s specific

  case:

          Multiple cases have demonstrated that relatives whether familial or affinal (by marriage)
          of those convicted on extremism charges or specifically of those known to have traveled
          to participate in the conflict in Syria, are charged as accomplices under legislation against
          extremism or “attempting to overthrow the constitutional order of Uzbekistan” without
          demonstrating any tie between those individuals other than their status as familial or
          affinal relatives: all remaining “evidence” is routinely acquired through torture, but recent
          (March 2020) interviews with non-governmental organizations operating inside
          Uzbekistan and providing legal aid in these cases indicate that no evidence other than the
          fact of association with an individual who has traveled to Syria is necessary to secure a
          conviction. In the unlikely event that relatives are spared torture during the interrogation
          process, prison conditions and mistreatment at the hands of other prisoners and prison
          authorities in maximum security institutions frequently result in death or life-changing
          injuries.

  Declaration of Noah Tucker, Exhibit C.

          Furthermore, the record is clear that Uzbekistan’s security forces use tactics that easily

  satisfy the definition of torture. The “techniques” documented in the 2015 Amnesty Torture

  Report—a 70-page document devoted to recording new examples of torture amassed in

  interviews over a relatively brief period between late 2013 and February 2015 (Secrets and Lies,

  Exhibit M, at 9)—are horrifying. They include being strapped down to electric chairs and doused

  with water (id., at 57), beatings where the victim is “suspended from ceiling hooks by their

  hands” (id., at 9), the use of gas masks to induce suffocation (id., at 9), and “rape and sexual

  assault with objects, such as bottles or batons” (id., at 9).

          In one interview featured in the report, a woman named Zuhra—who was taken in for

  questioning because of “two . . . male relatives who were accused of being members of an

  extremist Islamic group”—saw (1) women stripped naked and paraded down the halls in front of

  others, (2) prisoners “beaten bloody,” (3) “the heels of young men melt away” during

  “relentless” beatings, and (4) officers press prisoners’ hands and feet against hot stoves. Id., at 7-




                                                     20
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 21 of 42 PageID #: 254




  8. In June 2014, a relative of a detainee relayed accounts of “systematic hazing and humiliation,”

  including prisoners being forced to “beg” supervisors to “accompany them to the toilet,” and

  being forced to wait “for many hours” before being allowed to use the bathroom. And even then,

  “prisoners must use the toilet with their ‘supervisor’ watching and humiliating them.” Id., at 61.

         The DOJ’s reporting of Mr. Madjitov’s brother-in-law’s affiliation with a terrorist

  organization has placed a target on Mr. Madjitov’s back. To make matters worse, the

  Uzbekistani government will be notified of Mr. Madjitov’s deportation because it will have

  agreed to accept Mr. Madjitov and issue travel documents prior to the carrying out of his

  removal order. See USA.gov, The Deportation Process, Exhibit R. Even without the DOJ

  reporting of his brothers-in-law, people in Mr. Madjitov’s position are likely already being

  monitored by an Uzbekistani government that is presumptively suspicious of Uzbekistani

  citizens living abroad and operates an extensive surveillance state that keeps close tabs on

  expatriates and their families, based on a “belief that Uzbeks overseas are susceptible to

  subversion and religious extremism.” USCIRF, Annual Report: Uzbekistan (2018), Exhibit Q, at

  5.

         Even aside from his family connections, there is ample reason to believe that Mr.

  Madjitov has long been monitored by the Uzbekistani government. On May 13, 2005, Mr.

  Madjitov attended an anti-corruption demonstration where thousands gathered in Andijan,

  Uzbekistan. Soldiers arrived with tanks and lethal weapons and began beating the demonstrators

  with batons and shooting them without warning. Mr. Madjitov himself was captured, beaten, and

  subsequently arrested and jailed for five days in Andijan, where he was interrogated, mistreated,

  and tortured.




                                                  21
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 22 of 42 PageID #: 255




         Since then, Mr. Madjitov and his family have been surveilled, interrogated, and

  threatened. See Declaration of Madina Mamadjonova, Exhibit B. After Mr. Madjitov fled to the

  United States, Uzbekistani police have come many times to the house where Mr. Madjitov’s

  mother and three sisters lived, asking them why Mr. Madjitov is in the United States and for his

  current address, phone number, and a recent photograph. Id. The police ask for a photograph so

  they can see if Mr. Madjitov has grown a beard, a marker of many practicing Muslim men. Id. In

  response, Mr. Madjitov has occasionally sent his family pictures of his face after shaving it

  solely for the purpose of preventing the persecution of his family by Uzbekistani police. Id.

         The police also demand to Mr. Madjitov’s family that he call them. Id. Mr. Madjitov

  occasionally obliges so that the police will leave his family members alone for a while. Id. On a

  call with the Uzbekistani police in 2016, a decade after Mr. Madjitov immigrated to the United

  States, the police threatened Mr. Madjitov, demanding he return to Uzbekistan, and intimating

  that, if he did not, they would forcibly bring him back to Uzbekistan themselves. Id.

         The notification given to the Uzbekistani government of Mr. Madjitov’s deportation from

  the U.S., coupled with his prior arrest and detention by ICE, places him squarely on the

  Uzbekistani government’s radar and would arouse suspicion, even if for some reason that

  government has not yet been made aware of the allegations of extremism against his brother-in-

  law. See Declaration of Noah Tucker.

         Given this context, it is hardly surprising that the United States Court of Appeals for the

  Eleventh Circuit has now twice confirmed that Mr. Madjitov—as a family member of a

  suspected terrorist—will likely be subject to violence and torture by the Uzbekistani government

  upon return to that country. For example, in a dissent to the court’s denial of a motion to stay,

  Judge Rosenbaum wrote:




                                                   22
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 23 of 42 PageID #: 256




         With respect to country conditions, Madjitov submitted country reports that showed that
         the Uzbek government frequently used violence and torture against family members of
         suspected terrorists and that the Uzbek government’s use of such tactics—and its reliance
         on digital surveillance to keep track of the targets of its tactics—had increased significantly
         since Madjitov’s initial hearing in 2013. Indeed, a 2015 Amnesty International Report
         indicated, among other conclusions, that (1) police in Uzbekistan were targeting and
         torturing families to force them to confess to fabricated charges, including being members
         of extremist Islamic groups; (2) torture is “endemic” in Uzbekistan’s criminal-justice
         system; (3) in response to the resurgence of armed terrorist groups in 2013 and 2014, the
         Uzbek government routinely labeled people as national security threats or terrorists to
         justify the use of torture; (4) the Uzbek government targets families of individuals
         suspected of membership in banned Islamic groups; (5) between 2013 and 2015, the
         European Court of Human Rights issued at least 15 judgments prohibiting the forcible
         transfer of individuals to Uzbekistan due to the risk of torture. Similarly, a 2016 U.S. State
         Department human-rights report stated that Uzbekistan has a long-standing problem with
         state-sanctioned torture.

  See Madjitov v. U.S. Attorney General, No. 19-13865, Order dated Nov. 25, 2019, Exhibit H, at

  3-4 (Rosenbaum, dissenting).

         Then, just this week, the Eleventh Circuit denied Mr. Madjitov’s motion to reopen his

  removal proceedings on the basis of changed conditions implicating his asylum application.

  Critically, the Eleventh Circuit found that Mr. Madjitov had successfully showed through an

  extensive record that “‘Uzbekistani authorities routinely target relatives of detainees or prisoners

  charged with or convicted of anti-state offences’ and families of those suspected of membership

  in banned Islamic movements or groups, in order to pressure them to disclose the suspect’s

  whereabouts or pressure them to surrender themselves.” Madjitov v. U.S. Attorney General, No.

  19-13865, Order dated Sep. 14, 2020, Exhibit G, at 10. In other words, Mr. Madjitov was

  unsuccessful in his motion to reopen not because he failed to show that the government of



                                                   23
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 24 of 42 PageID #: 257




  Uzbekistan is likely to torture and persecute him on the basis of his relationship to his brother-in-

  law. Rather, the court denied Mr. Madjitov’s motion because Uzbekistan’s practice of such

  torture and detention has been so long-standing and persistent that the court did not consider Mr.

  Madjitov’s record showing conditions of deployment of advanced surveillance techniques and

  recent cases of state-sanctioned retaliatory violence to meaningfully constitute changed country

  conditions such as would allow him to reopen his case beyond the statutory filing deadlines. See

  id. at 11.

          Ultimately, as both the majority and the dissent in the Eleventh Circuit agreed, it is very

  likely that Mr. Madjitov will be detained persecuted, and tortured if he is removed to Uzbekistan.


                                              ARGUMENT

        I.     This Court Is Authorized to Grant The Requested Temporary Restraining
               Order and Preliminary Injunction

          The United States may argue that this Court lacks power to enter a temporary stay of Mr.

  Madjitov’s removal, but any such contention would be incorrect, as this Court possesses several

  independent sources of authority to issue a temporary stay.

          a.      The Constitutional Access-to-Courts Doctrine Empowers the Court to Issue the
                  Temporary Stay of Removal

          The Constitution requires that litigants have “meaningful access to the courts.” Bounds v.

  Smith, 430 U.S. 817, 824 (1977) . When government action thwarts a litigant’s ability to

  vindicate “basic constitutional rights,” Wolff v. McDonnell, 418 U.S. 539, 579 (1974), or

  “fundamental civil rights,” Bounds, 430 U.S. at 827, courts are empowered to issue appropriate

  relief. See also Lewis v. Casey, 518 U.S. 343, 349-50, 354-55 (1996) (noting that it is “well-

  established” that courts are to “provide relief to claimants . . . who . . . will imminently suffer . . .

  actual harm”). Because Defendants’ imminent plan to remove Mr. Madjitov would deprive him



                                                     24
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 25 of 42 PageID #: 258




  of his opportunity to pursue his claims, this Court is authorized to issue a temporary stay

  pursuant to the constitutional access-to-courts doctrine.

          Meaningful access to the courts is squarely grounded in the guarantees of the

  Constitution, including the Fifth Amendment Due Process Clause and the First Amendment. In

  the first place, the “right of access to the courts is . . . [an] aspect of the [First Amendment] right

  to petition.” BE & K Constr. Co. v. NLRB, 536 U.S. 516, 525 (2002) (internal citation omitted).

  Public access to the courts serves First Amendment interests by “allow[ing] the public airing of

  disputed facts.” BE & K Constr. Co., 536 U.S. at 525. The right of meaningful access to the

  courts is also based in the Due Process Clauses of the Fifth and Fourteenth Amendments.

  Procunier v. Martinez, 416 U.S. 396, 419 (1974) (access to the courts is a corollary to

  “constitutional guarantee of due process of law”), overruled on other grounds; Thornburgh v.

  Abbott, 490 U.S. 401 (1989); Johnson v. Avery, 393 U.S. 483, 498 n.24 (1969) (“Reasonable

  access to the courts . . . is a right . . . secured by the Constitution . . . .”) (citations omitted).

  Although courts have articulated various bases for the doctrine, it is indisputably a principle of

  constitutional significance and cannot be repealed by statute or implication. Indeed, the Supreme

  Court has recognized the right to petition as “one of the most precious of the liberties

  safeguarded by the Bill of Rights.” United Mine Workers of Am., Dist. 12 v. Ill. State Bar Ass’n,

  389 U.S. 217, 222 (1967).

          ICE’s imminent removal of Mr. Madijitov would impermissibly defeat his ability to

  meaningfully pursue his constitutional claims for three reasons: First, upon arrival in Uzbekistan,

  Mr. Madjitov would most likely be arrested by the government and held in detention without

  access to communication with the outside world. See Declaration of Noah Tucker, Exhibit C. In

  detention, he would likely be tortured and possibly killed, rendering him unable to pursue his




                                                       25
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 26 of 42 PageID #: 259




  case. Id. Second, even in the unlikely event that Plaintiff is not detained, he would be unavailable

  to testify in person at trial in support of his claims, and the telecommunications technology

  available in Uzbekistan is not sufficiently accessible or reliable to serve as an adequate substitute

  for live testimony. See U.S. State Department, Uzbekistan 2016 Human Rights Report (2017)

  (“The government intermittently restricted access to several internet messenger services,

  sometimes for several months, requiring a proxy server to access services such as Skype, Viber,

  and Telegram.”). Third, during the course of the litigation, including the discovery phase, it

  would be virtually impossible for counsel to effectively represent Mr. Madjitov because he

  would not have access to sufficiently private, reliable, timely, and affordable methods of

  communication with his attorneys. In such circumstances, the Supreme Court has held that a

  court is empowered to issue relief to plaintiffs denied access to the courts, particularly where the

  Defendant United States has taken action that would frustrate Mr. Madjitov’s attempt to litigate

  his claims. See Christopher v. Harbury, 536 U.S. 403, 413-14 (2002). In short, this Court should

  not permit Defendant United States, through its agency ICE, to prevent Mr. Madjitov from

  pursuing his meritorious claims by allowing ICE to remove him to a country and situation from

  which he would be entirely unable to litigate his claims effectively.

         Furthermore, Mr. Madjitov satisfies the requirement of having carefully identified the

  claims for relief that give rise to his present access-to-courts plea. See Christopher, 536 U.S. at

  417 (identification of underlying claims for relief is prerequisite for an access-to-courts claim).

  In his Complaint, Mr. Madjitov brings claims against Defendant United States of America for

  assault and battery, false imprisonment, intentional infliction of emotional distress, negligence,

  negligent supervision, and abuse of process, as well as claims against Defendants Goriah, Syed,

  and Aguilera for violations of the Fifth Amendment.




                                                   26
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 27 of 42 PageID #: 260




          Finally, the remedy that Mr. Madjitov seeks is narrowly tailored to the imminent harm

  that would be occasioned by his removal at this time and is fully within this Court’s power to

  issue. Cf. Missouri v. Jenkins, 515 U.S. 70, 88 (1995). The requested stay of removal would

  operate merely to suspend temporarily the order of removal. Unlike a permanent injunction, a

  temporary stay is not a “judicial intervention to . . . direct[] an actor’s conduct.” Nken v. Holder,

  129 S. Ct. 1749, 1758 (2009) (internal citations omitted). “An alien seeking a stay of removal . . .

  does not ask for a coercive order against the Government, but rather for the temporary setting

  aside of the source of the Government’s authority to remove.” Id.

          b.      Article III Empowers This Court to Issue the Temporary Stay

          Article III of the Constitution provides independent authority for this Court to issue the

  requested temporary stay. Federal district courts retain the “inherent power” to issue orders

  necessary to their jurisdiction over a pending case. Chambers v. NASCO, Inc., 501 U.S. 32, 43

  (1991); see id. at 58 (Scalia, J., dissenting) (“Some elements of that inherent authority are so

  essential to the [Article III] judicial Power, that they are indefeasible, among which is a court’s

  ability to enter orders protecting the integrity of its proceedings.”).

          This Court’s inherent judicial power extends to the issuance of stays. See, e.g., Clinton v.

  Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay proceedings as

  an incident to its power to control its own docket.”); Landis v. N. Am. Co., 299 U.S. 248, 254

  (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court.”).

          c.      The All Writs Act Provides a Separate Source of Authority for This Court to
                  Issue the Temporary Stay

          The All Writs Act, 28 U.S.C. § 1651, empowers courts to “issue all writs necessary or

  appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of

  law.” The All Writs Act does not enlarge or expand the jurisdiction of the district court but



                                                    27
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 28 of 42 PageID #: 261




  instead merely confers ancillary authority where jurisdiction is otherwise present and already

  lodged in the court. This ancillary authority allows courts to enter orders necessary to safeguard

  their jurisdiction, when that jurisdiction has another basis. See, e.g., Penn. Bureau of Corr. v.

  U.S. Marshals Serv., 474 U.S. 34, 41 (1985) (describing Act as filling the interstices of federal

  judicial power when those gaps threaten to thwart the otherwise proper exercise of federal courts

  jurisdiction).

          As the Supreme Court has recognized, “[t]he authority to issue a writ under the All Writs

  Act is not a font of jurisdiction,” United States v. Denedo, 129 S. Ct. 2213, 2222 (2009), nor is it

  “a source of subject-matter jurisdiction,” id. Instead, the “court’s power to issue any form of

  relief, extraordinary or otherwise, is contingent on that court’s subject-matter jurisdiction over

  the case or controversy.” Id. at 2221. In this case, the Court has subject-matter jurisdiction over

  Plaintiffs’ claims pursuant to 28 U.S.C. § 1331 (Bivens and FTCA claims) and 28 U.S.C. §

  1346(b) (FTCA claims). As such, this Court has the authority under the All Writs Act to issue a

  temporary stay in connection with its subject-matter jurisdiction over the underlying claims.

          d.       The Immigration and Nationality Act Does Not Strip This Court of Its Power to
                   Issue a Temporary Stay

          The Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101 et seq., does not bar this

  Court from granting a temporary stay of removal. More specifically, any contention that 8 U.S.C.

  § 1252(f) or (g) strips the Court of this power would be incorrect.

          Subsection 8 U.S.C. § 1252(f) does not preclude the issuance of a temporary stay.

  Although (f)(1) bars all lower federal courts from enjoining or restraining the operation of certain

  INA provisions, subsection (f)(1) “specifies that this ban does not extend to individual cases.”

  Reno v. Am.-Arab Anti-Discrimination Comm. (“AADC”), 525 U.S. 471, 481-82 (1999). Thus,

  subsection (f)(1) is not a barrier to Mr. Madjitov’s request for an emergency order simply



                                                   28
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 29 of 42 PageID #: 262




  because he is an “individual alien against whom proceedings . . . have been initiated.” 8 U.S.C. §

  1252(f)(1). Subsection (f)(2), which applies only to permanent prohibitions, does not bar the

  court from granting the temporary stay Mr. Madjitov seeks. See Nken v. Holder, 129 S. Ct. 1749,

  1760 (2009) (finding that “subsection (f)(2) does not comfortably cover stays,”, and that

  “applying the subsection (f)(2) standard in the stay context results in something that does not

  remotely look like a stay”).

         Likewise, subsection 8 U.S.C. § 1252(g) does not constrain this Court’s jurisdiction over

  Plaintiff’s request for a temporary stay. First, the Supreme Court has adopted a narrow

  construction of the terms of § 1252(g), holding that it “applies only to three discrete actions that

  the Attorney General may take: her ‘decision or action’ to commence proceedings, adjudicate

  cases, or execute removal orders.”. See AADC, 525 U.S. 471, 482, 485 n.9 (1999). In AADC,

  majority rejected the notion that “§ 1252(g) covers the universe of deportation claims—that it is

  a sort of ‘zipper’ clause that says ‘no judicial review in deportation cases unless this section

  provides judicial review.” Second, §1252(g) must be read together with § 1252(f), as interpreted

  by Nken. Section 1252(f)(2), as discussed, establishes the standard for issuance of permanent

  injunctions in individual removal cases, but does not apply to mere stays of removal. See Nken,

  129 S. Ct. at 1760. Although the “notwithstanding any other provision of law” clause of §

  1252(g) purports to bar all stays of removal except those authorized by § 1252(f), the Supreme

  Court’s decision in Nken, providing for the issuance of temporary stays of removal, clearly

  indicates that such limited stays may be issued outside of the authority of § 1252(f) and

  notwithstanding the language of § 1252(g). Accordingly, the INA does not deprive this Court of

  its inherent jurisdiction over this temporary stay.




                                                   29
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 30 of 42 PageID #: 263




       II.   Plaintiff Is Entitled to Preliminary Injunctive Relief

         To obtain preliminary relief in this Circuit, a movant must demonstrate “(1) irreparable

  harm absent injunctive relief; (2) either a likelihood of success on the merits, or a serious

  question going to the merits to make them a fair ground for trial, with a balance of hardships

  tipping decidedly in the plaintiff’s favor; and (3) that the public’s interest weighs in favor of

  granting an injunction.” Metro. Taxicab Bd. of Trade v. City of New York, 615 F.3d 152, 156 (2d

  Cir. 2010). While a petitioner seeking a preliminary injunction has the burden of demonstrating

  likelihood of success on the merits, they are not required to prove their case in full at the

  preliminary injunction stage, but only such portions as enable them to obtain the injunctive relief

  that they seek. See Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981). Each of the relevant

  factors favors preliminary relief here.

     a. Plaintiff Is Likely to Succeed On The Merits

         Under the FTCA, Mr. Madjitov brings claims against Defendant United States of

  America for assault and battery, false imprisonment, intentional infliction of emotional distress,

  negligence, negligent supervision, and abuse of process. The Federal Tort Claims Act grants the

  federal district courts jurisdiction over a certain category of claims for which the United States

  has waived its sovereign immunity and “render[ed]” itself liable. Richards v. United States, 369

  U.S. 1, 6 (1962). This category includes claims that are:

         “[1] against the United States, [2] for money damages, ... [3] for injury or loss of
         property, or personal injury or death [4] caused by the negligent or wrongful act or
         omission of any employee of the Government [5] while acting within the scope of his
         office or employment, [6] under circumstances where the United States, if a private
         person, would be liable to the claimant in accordance with the law of the place where the
         act or omission occurred.”




                                                    30
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 31 of 42 PageID #: 264




  28 U.S.C. § 1346(b). In the present case, Mr. Madjitov is bringing a money damages claim

  against the United States government for personal injury caused by the wrongful and negligent

  acts of its employees, namely Defendants Aguilera, Syed, and Goriah, while they acted within

  the scope of their employment for the U.S. government.

         Each of the claims pleaded by Mr. Madjitov in his Complaint are viable, meritorious, and

  supported by an extensive record. However, given the urgency resulting from Mr. Madjitov’s

  imminent removal, this memorandum will narrow the focus of the merits discussion for this

  motion to a few selected claims. Mr. Madjitov reserves the right to submit an amended

  memorandum of points and authorities in support of this motion for a temporary restraining order

  and preliminary injunction.

          i. Plaintiff is Likely to Prevail in His Assault Claim

         The FTCA expressly waives sovereign immunity for intentional tort claims that are based

  on the conduct of “investigative or law enforcement officers.” 28 U.S.C. § 2680(h). The FTCA

  defines investigative or law enforcement officers as “any officer of the United States who is

  empowered by law to execute searches, to seize evidence, or to make arrests for violations of

  Federal law.” 28 U.S.C. § 2680(h). Immigration agents are law enforcement officers under this

  definition. Caban v. United States, 728 F.2d 68, 70 (2d Cir. 1984) (holding that “INS agents are

  ‘investigative or law enforcement officers' within the meaning of this section.”). Accordingly,

  the FTCA allows Plaintiff to bring intentional tort claims against Defendants.

         Because the alleged incident occurred in New York, the substantive tort law of New York

  applies to Plaintiff’s claims. See Hernandez v. United States, 939 F.3d 191, 198 (2d Cir.

  2019) (“The source of substantive liability under the FTCA is the law of the State.”). Under New

  York law, to sustain a cause of action to recover damages for assault, Plaintiff must prove (1)




                                                  31
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 32 of 42 PageID #: 265




  physical conduct (2) placing the plaintiff in imminent apprehension of (3) harmful contact. See

  Bastein v. Sotto, 749 N.Y.S.2d 538, 539 (2002).

         In the present case, in contravention of a court order staying Mr. Madjitov’s removal

  from the United States, Defendants Aguilera, Syed, and Goriah engaged in violent and

  threatening physical conduct by pushing and pulling Plaintiff towards the plane. They

  simultaneously threatened to handcuff and drag him on board if he did not board voluntarily and

  threatened to strike him with an electric taser if he continued to refuse to board.

         These actions placed Mr. Madjitov in imminent apprehension of harmful contact, as

  Defendants had the apparent ability to effectuate their threats because they had Mr. Madjitov

  physically restrained between the three of them, and Officer Goriah noticeably had a taser

  hanging from his belt.

         Mr. Madjitov’s apprehension was proven correct when Defendants effectuated their

  threat and harmed him by tasing and beating him. Defendants are very unlikely to be able to

  provide any standard form of justificatory defense typically available to agents in their position

  because this assault was perpetrated in the context of depriving Mr. Madjitov of his

  constitutional rights through an unlawful attempt to deport him.

         Accordingly, Plaintiff is likely to succeed in showing that he can recover damages for

  assault under the FTCA.

          ii. Plaintiff is Likely to Prevail in His Battery Claim

          Under New York Law, to recover damages for battery, Mr. Madjitov must prove that (1)

  there was bodily contact, (2) the contact was offensive, and (3) the defendant intended to make

  the contact, (4) without the plaintiff's consent.” Bastein v. Sotto, 749 N.Y.S.2d 538, 539 (2002).




                                                   32
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 33 of 42 PageID #: 266




          Defendant’s employees made bodily contact with Plaintiff when they beat Mr. Madjitov;

  pushed him into a wall where his neck and head were twisted; and struck him with an electric

  taser twice.

          Defendants’ contact was offensive as it was “wrongful under all the circumstances.”

  Zgraggen v. Wilsey, 200 A.D.2d 818, 819 (N.Y. App. Div. 1994) . First, Defendants made

  contact with Mr. Madjitov for the unlawful purpose of violating a court order. Second, even if

  they had been executing a lawful removal, Defendants’ actions violated Department of

  Homeland Security policy, which provides that detainees “shall be escorted in a manner that is

  safe, secure, humane, and professional,” USCIS Update to the Detention and Deportation

  Officers Field Manual: Appendix 16-4, Part 2, Enforcement Standard Pertaining to the Escorting

  of Aliens, and ICE Detention Standards, which explicitly prohibit striking a detainee for failing

  to obey an order. See 2018 DHS Policy Statement 044-05, “Department Policy on the Use of

  Force, Section III.H.2; ICE 2019 National Detention Standards for Non-Dedicated Facilities, 2.8-

  I; and ICE 2011 Performance-Based National Detention Standards (Revised 2016), 2.8-II.A.1.

  Third, Defendants’ conduct caused Mr. Madjitov unnecessary long-term physical and emotional

  harm.

          Prior to making contact, Defendants explicitly threatened to handcuff and tase Mr.

  Madjitov if he did not board the plane willingly. Before and after those threats, Defendants

  intentionally made contact with Mr. Madjitov body in order to coerce him onto the plane. Mr.

  Madjitov did not consent to contact by the Defendants, as he repeatedly informed Defendants

  that he had a federal court order staying his removal and asserted his constitutional rights by

  refusing to board the plane. As Defendants beat and tased him, Mr. Madjitov screamed and

  pleaded for help.




                                                  33
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 34 of 42 PageID #: 267




         Accordingly, Mr. Madjitov is likely to succeed in showing that he can recover damages

  for battery under the FTCA.

          iii. Plaintiff is Likely to Prevail in His Negligence Claim

         Under New York law, to prevail on a negligence claim, a plaintiff must establish: “(1)

  that a duty of care was owed by the defendant to the plaintiff; (2) that the defendant breached

  that duty; (3) that the defendant's breach was a proximate cause of the plaintiff's injuries; and (4)

  that plaintiff was damaged.” Crews v. Cty. of Nassau,612 F.Supp.2d 199, 205 (E.D.N.Y. 2009).

         Defendants owed Mr. Madjitov a duty of care because he was detained in their custody.

  As officers of the United States government, Defendants had a duty to follow a restraining order

  issued by a federal court staying Plaintiff’s removal from the United States. Absent this duty,

  federal court restraining orders would be rendered meaningless and the orderly operation of the

  judiciary gravely impaired. Defendants breached that duty both by attempting to remove Mr.

  Madjitov in contravention of a federal court order and by failing to confirm that he did in fact

  have a stay of removal after Mr. Madjitov repeatedly informed them of this fact.

         The Defendants’ breach of duty was a proximate cause of Mr. Madjitov’s injuries

  because Mr. Madjitov would not have been beaten, pushed or tased and would not have suffered

  physical and emotional harm had the Defendants not attempted to unlawfully remove him from

  the United States. Mr. Madjitov did not cause a disturbance or resist any lawful orders by

  Defendants. In response to unlawful orders by Defendants, Mr. Madjitov simply and repeatedly

  articulated his constitutional right to remain in the country and remained standing upright,

  without swinging his arms or acting in any violent manner. Even if Mr. Madjitov had

  aggressively resisted Defendants’ orders or caused a disturbance, those forms of resistance were

  reasonable and predictable and in no way justified the plainly excessive use of violent force by

  Defendants who acted unlawfully at all times while trying to deport Mr. Madjitov.


                                                   34
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 35 of 42 PageID #: 268




           Mr. Madjitov was seriously damaged by the Defendants’ negligence, experiencing both

  immediate and long-term harms as a result of Defendants’ actions. At the airport, Mr. Madjitov

  was in pain and unable to walk, requiring emergency medical attention. In the days after the

  assault, Mr. Madjitov felt the pain of several hardening scabs in the area of his back where he

  suffered taser burns. Since then, Mr. Madjitov has experienced recurring back pain; bouts of

  spinal pain which radiate from his back to his right shoulder and chest and then to his neck and

  head; and numbness on the left side of his body. Mr. Madjitov did not have these forms of pain

  and injury prior to ICE’s assault.

           Accordingly, Mr. Madjitov will likely succeed in showing that he can recover damages

  for negligence under the FTCA.

           b.       Plaintiff Will Suffer Irreparable Harm Absent Relief

           There is no doubt that irreparable injury would result from the denial of Mr. Madjitov’s

  motion for relief through a temporary restraining order and preliminary injunction. ICE is

  preparing to imminently remove Mr. Madjitov to Uzbekistan. As the United States Court of

  Appeals for the Eleventh Circuit recently confirmed, Mr. Madjitov is likely to be physically

  persecuted and tortured if he is removed to that country. See Madjitov v. U.S. Attorney General,

  No. 19-13865, Order dated Nov. 25, 2019, Exhibit H, at 3-4 (Rosenbaum, dissenting); see also

  Madjitov v. U.S. Attorney General, No. 19-13865, Order dated Sep. 14, 2020, Exhibit G, at 10.3

  The record provides lengthy, clear, and strong evidence that if ICE removes Mr. Madjitov to

  Uzbekistan prior to litigation of his FTCA claim, it will lead to his likely torture by that




  3
    The Court did not deny Mr. Madjitov’s petition for relief because it felt he was unlikely to be tortured in his home
  country. To the contrary, the Court ruled against Mr. Madjitov only because it found that Uzbekistan’s practices of
  regularly detaining, torturing, and persecuting individuals in Mr. Madjitov’s position were so entrenched and have
  been so persistent that recent changes to techniques of surveillance and torture did not sufficiently constitute
  changed country conditions to provide a basis for reopening his prior removal proceedings.


                                                            35
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 36 of 42 PageID #: 269




  government and Mr. Madjitov will almost certainly suffer irreparable injury in the present case

  because he will be unable to access this Court or communicate with counsel, severely hindering

  his ability to effectively pursue his right to seek monetary damages under the FTCA for the

  plainly unlawful and violent assault that government agents committed against Mr. Madjitov on

  June 10, 2019. See Declaration of Noah Tucker, Exhibit C.

          i. Plaintiff Will Be Unable to Pursue His FTCA Claim If Denied a TRO and
             Preliminary Injunctive Relief

         Given that ICE seeks to imminently remove Mr. Madjitov to Uzbekistan and that he will

  very likely be detained, persecuted, and tortured in Uzbekistan, Mr. Madjitov is likely to suffer

  irreparable harm in the form of being denied his right to effectively pursue his FTCA claim

  absent relief from a TRO and preliminary injunction.

         Absent injunctive relief, Mr. Madjitov’s denial of his right to pursue his FTCA claim may

  take many forms, any of which would cause irreparable harm. First, if Mr. Madjitov is detained

  in Uzbekistan, as is likely upon removal, he will not be able to participate in his FTCA litigation

  because he will lack of effective access to counsel and other resources, such as a computer or

  phone, necessary to pursue litigation from a foreign jurisdiction. See United States Department

  of State, Uzbekistan 2016 Human Rights Report (2017), Exhibit K, at 8; Declaration of Noah

  Tucker, Exhibit C. Second, if Mr. Madjitov is tortured, as is likely upon removal, he will not

  only suffer physical and psychological harms that may render him unfit to pursue his FTCA

  claim effectively, but he may also die and have no opportunity to continue litigation. Third, even

  if Mr. Madjitov is neither detained nor tortured, he lacks sufficient financial and other resources

  to support himself in Uzbekistan, where expatriates and deportees are generally stigmatized. His

  marginalization will render it difficult for Mr. Madjitov to effectively litigate. In contrast, if Mr.

  Madjitov remains in ICE detention, he will continue to have the requisite baseline level of access



                                                    36
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 37 of 42 PageID #: 270




  to counsel, freedom from torture, and medical treatment that he requires to effectively avail

  himself of his right to seek redress against ICE for their unlawful and violent assault against him.

          Furthermore, it is also impossible to fully grasp the full extent of the irreparable harm

  facing Mr. Madjitov without considering his family’s financial and familial hardships. He is the

  father of three young children. His wife, in a compelling affidavit, describes how Mr. Madjitov’s

  absence—and especially his potential removal—has made raising their children immensely more

  difficult; has exacerbated financial hardships; and has had acutely damaging emotional effects on

  their children. See Declaration of Madina Mamadjonova., Exhibit Bat ¶ 27-29. As Mr.

  Madjitov’s wife detailed in her affidavit, she had to give birth to their third son while Mr.

  Madjitov was detained. Id. She describes the “unbearable” pain of going through 27 hours of

  difficult labor without her husband by her side. See id., at ¶ 23. Because she had two other small

  children to care for at home, she left the hospital just 24 hours after giving birth. See id., at ¶ 26.

  And soon after she was discharged from the hospital, she fell down a flight of stairs—resulting in

  another trip to the hospital. She attributes this, understandably, to the stress associated with the

  absence of her husband and the burden of raising three children alone. She has taken to seeking

  donations from family and friends in order to pay rent.

          Failing to issue a TRO or preliminary injunctive relief staying Mr. Madjitov’s removal

  during the pendency of his FTCA litigation—almost certainly guaranteeing an imminent

  deportation to Uzbekistan—would greatly exacerbate the harms that Mr. Madjitov’s wife and

  children already face. In other words, the indefinite continuance of the physical and

  psychological tolls of financial, housing, and food insecurity are all irreparable harms that Mr.

  Madjitov and his beloved U.S. citizen spouse and three young children will endure if Mr.

  Madjitov is denied his right to seek monetary damages from his FTCA claim that is likely to be




                                                    37
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 38 of 42 PageID #: 271




  successful on the merits. Indeed, such severe impacts on the innocent family members of a

  petitioner establish irreparable harm to the petitioner himself. See Andreiu v. Ashcroft, 253 F.3d

  477, 484 (9th Cir. 2001) (en banc) (noting that “important factors” in the irreparable harm

  analysis “include separation from family members, medical needs, and potential economic

  hardship”).

         c.      The Balance of Hardships and The Public Interest Support A Preliminary
                 Injunction

         The balance of hardships and the public interest “merge when the government is the

  opposing party.” Nken v. Holder, 556 U.S. 418, 435 (2009). Mr. Madjitov faces considerable

  irreparable injury if an injunction is not granted preventing his imminent removed to Uzbekistan.

  In contrast, neither the public nor the Government will suffer material hardship from an

  expeditious temporary restraining order and a subsequent preliminary injunction allowing Mr.

  Madjitov to remain in the country to pursue his pending legal actions.

         It is not in the public interest to send Mr. Madjitov to face likely torture and death,

  especially while he is pursuing legal relief in the United States. As Eleventh Circuit Judge

  Rosenbaum noted in her dissent to that court’s denial of a stay of removal, “it does not appear

  that Madjitov is dangerous or that the government has any special interest in his immediate

  removal.” Madjitov v. U.S. Attorney General, No. 19-13865, Order dated Nov. 25, 2019, Exhibit

  G, at 8 (Rosenbaum, dissenting). Since Mr. Madjitov arrived in the United States in 2006 on a P-

  3 Visa for Artists or Entertainers, he has been a law-abiding and productive member of the

  community. He has been a loving and devoted husband and father to three young children, one of

  whom was born a week after Mr. Madjitov was initially arrested by ICE in December 2017. See

  Declaration of Madina Mamadjonova, Exhibit B. Mr. Madjitov has still never held his youngest

  child in his arms; that son is now approaching his third birthday. Id. Because Mr. Madjitov is not



                                                   38
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 39 of 42 PageID #: 272




  (nor has he ever been) dangerous and the government has advanced no reason to accelerate Mr.

  Madjitov’s removal, the immediate removal of Mr. Madjitov would not serve a compelling

  public interest. Conversely, it is in the public interest to ensure that all of those within the United

  States can access our courts and have a chance to show that they are entitled to damages for

  tortious and unconstitutional conduct committed against them. It simply cannot be in the public

  interest to allow ICE to evade responsibility for such acts by removing noncitizens harmed by its

  agents to a locale where they are likely to be detained, tortured, and rendered unable to litigate

  their claims.

         Mr. Madjitov has a vital interest in remaining close to counsel in order to fully access the

  courts, and in not being returned to a hostile and potentially lethal environment in Uzbekistan.

  Should he be returned to Uzbekistan, country conditions overwhelmingly establish a high

  likelihood that he will be detained and tortured, making it impossible for him to mount a robust

  legal case and pursue avenues of relief to which he is constitutionally entitled. See Declaration of

  Noah Tucker, Exhibit C. Mr. Madjitov’s removal would effectively prevent him from engaging

  in any meaningful way with his counsel and with his own legal representation.

         In evaluating the balance of hardships, the Court should also consider the harms that

  would befall Mr. Madjitov’s family if Mr. Madjitov is removed while his litigation is pending.

  Aside from the additional anguish and anxiety that his wife and young children would suffer, his

  family would shoulder the added burden of attempting to support Mr. Madjitov, who will need

  ongoing medical care, and endeavoring to advance his legal matters, all from thousands of miles

  away. Mr. Madjitov’s lawsuit before this Court seeks damages to compensate him for the

  physical and mental trauma he suffered at the hands of ICE. It has been established above that he

  is likely to succeed on the merits of this case, thus relieving the financial burden on his family to




                                                    39
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 40 of 42 PageID #: 273




  support him given his reduced earning capacity (whether in Uzbekistan, should he eventually be

  removed and survive there long enough to collect his damages, or in the United States, should his

  Second Circuit appeal be granted).

         Any hardships that ICE or DHS would suffer upon the granting of the present motion

  would be minimal and would relate to the cost of housing Mr. Madjitov in detention. ICE and

  DHS can relieve themselves of this harm at any point of their own accord simply by releasing

  Mr. Madjitov from detention. He is not a flight risk, since he would simply return to his U.S.

  citizen spouse and three young children in Connecticut, and he has no negative equities apart

  from his refusal to be unlawfully removed to a country where he will likely be detained and

  tortured. As such, the significant and lasting harm to Mr. Madjitov that would result from his

  removal greatly outweighs any harm that the government would suffer from the preservation of

  the status quo—that is, from simply allowing Mr. Madjitov to remain where he is for the time

  being in order to fairly litigate the present action and seek a remedy for the grievous wrongs he

  has suffered at the hands of our government.


                                           CONCLUSION

         Considering the foregoing, the Court should GRANT an expeditious temporary

  restraining order and a subsequent preliminary injunction staying Mr. Madjitov’s removal.



  Dated: September 18, 2020

                                        Respectfully submitted,

                                        /s/ Ahmed Mohamed
                                        COUNCIL ON AMERICAN-ISLAMIC RELATIONS, NEW YORK
                                        INC.
                                        Ahmed Mohamed, Esq.
                                        46-01 20th Avenue, Queens, NY 11105
                                        ahmedmohamed@cair.com


                                                  40
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 41 of 42 PageID #: 274




                               T: (646) 665-7599
                               F: (646) 934-6051

                               /s/ Diana R. Blank
                               NEW HAVEN LEGAL ASSISTANCE ASSOCIATION
                               Diana R. Blank, Staff Attorney*
                               Benjamin Haldeman, Immigrant Justice Corps Fellow*
                               Pirzada Ahmad, Clinical Law Student**
                               Raquel Begleiter, Clinical Law Student**
                               Hannah Carrese, Clinical Law Student**
                               Anthony Tohmé, Clinical Law Student**
                               Carolina Eguchi Yamamoto, Clinical Law Student**
                               205 Orange Street
                               New Haven, CT 06510
                               T: (203) 946-4811 (ext. 1121)
                               F: (203) 498-9271


                               *Pro Hac Vice Motion forthcoming
                               **Motion for law student appearance forthcoming

                               Counsel for Plaintiff




                                         41
Case 1:20-cv-04394-FB-RER Document 4-1 Filed 09/18/20 Page 42 of 42 PageID #: 275




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing motion for Plaintiff

  Bakhodir Madjitov was served via ECF on all parties. I further certify that electronic copies of

  this motion and accompanying exhibits will be provided to Defendants Counsel James R. Cho,

  Assistant U.S. Attorney, to the email address:



                                            James R. Cho
                                       Assistant U.S. Attorney
                                       U.S. Attorney's Office
                                    Eastern District of New York
                                 271-A Cadman Plaza East, 7th floor
                                     Brooklyn, New York 11201
                                        718-254-6519 (direct)
                                         718-254-7483 (fax)
                                       james.cho@usdoj.gov


                                        /s/ Ahmed Mohamed
                                        COUNCIL ON AMERICAN-ISLAMIC RELATIONS, NEW YORK
                                        INC.




                                                   42
